In a negligence action to recover damages for *469personal injuries, the plaintiff appeals from (1) a decision of the Supreme Court, Kings County (Dowd, J.), dated February 25, 1985, which granted the defendant’s motion to dismiss the complaint on the ground of lack of jurisdiction, and denied the plaintiff’s cross motion to dismiss the defense of the Statute of Limitations, and (2) an order of the same court, dated January 17, 1986, which denied the plaintiff’s motion for reargument.
Ordered that the appeal from the decision dated February 25, 1985 is dismissed, as no appeal lies from a decision, and for failure to file a notice of appeal (see, CPLR 5512 [a]; 5515 [1]); and it is further,
Ordered that the appeal from the order dated January 17, 1986 is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the defendant is awarded one bill of costs.
Contrary to plaintiff’s assertion, the order dated January 17, 1986 actually denied the plaintiff’s motion for reargument. Since such an order is not appealable, the appeal therefrom must be dismissed (see, Galaxy Export v Bedford Textile Prods., 89 AD2d 576).
In addition, as no appeal lies from a decision (see, CPLR 5512 [a]), and, in any event, no notice of appeal was filed with respect to the decision dated February 25, 1985 (purported to be an order), that appeal must also be dismissed (see, CPLR 5515 [1]). Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.